DETAILED ACTION
This Office Action is in response to RCE and Amendment filed on 8/3/2021.
Claims 8-9 and 18-19 are canceled 
Claims 1-7, 10-17, and 20 are pending for examination. 
US20170US20170132951A1132951A1

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/3/2021 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 8-10, filed "Applicant respectfully submits that the combination of Fields and NPL-1 fails to teach or fairly suggest at least the features of amended independent claims 1 and 11 regarding determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time, and determining a driver-penalty score for the operator of the vehicle based on a ratio of the harsh-event score added to the sum of the event-penalty scores, and the metric score parameter", with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pifko (US20190066535A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 10-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fields (US PG Pub 20170132951A1) in view of NPL-1 (Non-Patent Literature titled “Driver safety scorecards” supplied by applicant through IDS filed on July 30th, 2019, hereinafter referred to as NPL-1) further in view of Pifko (US20190066535A1).

	In regards to claim 1, Fields teaches a method carried out by a driver-scoring device, the method comprising: 
	identifying, during a first period of time, each of one or more events performed by an operator of a vehicle and having a detected g-force above a threshold g-force amount as a harsh event (Fields: Para 177 “Performance indicators may be a series of measurements of conditions or characteristics pertaining to driver performance”; Para 177 “measurements may be logged periodically (e.g., every millisecond, every second, etc.) or may be logged conditionally on the occurrence of an event (e.g., a force of a magnitude above a certain threshold is detected) and stored in data storage 663 as a performance indicator log.”; Para 178 “The driver-evaluation system 100 may make performance indicator logs for primary performance indicators such as driver gaze location and vehicle movement (e.g., vehicle position relative to lane markings, vehicle position acceleration along the X, Y, or Z axes)”; Para 131 “The session statistics graphic 417 includes statistics about the driver's most recent driving session, such as the driving duration, the number of trips the driver has taken, and the distance of the most recent driving session”; Para 227 “the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2).”);
	determining a harsh-event score based on [[a ratio of]] a number of harsh events identified during the first period of time [[and a number of distance units driven during the first period of time]](Fields: Fig. 4; Para 131 “The session statistics graphic 417 includes statistics about the driver's most recent driving session, such as the driving duration, the number of trips the driver has taken, and the distance of the most recent driving session”; Para 227 “the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135. As an example, an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session. The number of points subtracted may be determined according to a series of threshold values. For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2).”; ;
	 determining a respective event-penalty score for each of the identified harsh events based on a penalty factor associated with each of the identified harsh events (Fields: Para 227 “the driving-monitor system 30 may determine an acceleration score using one or more performance logs 135”; Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2”);
	determining a metric score parameter based on historical driving data of a plurality of operators of a plurality of vehicles (Fields: Para 239 “As with the mirror checking score discussed above, using a dataset of driving performances by a large number of drivers (e.g., other drivers that have used the systems and methods described herein in the past), the driver-evaluation system 100 may calculate a distribution of scanning frequency performance. Using this distribution, the driver-evaluation system 100 may implement the method 1100 to calculate in which percentile the performance of the driver 321 belongs, and store that percentile as the scanning frequency score”); and
determining a driver-penalty score for the operator of the vehicle based on a ratio of the harsh-event score added to a sum of the event-penalty scores, and the metric score parameter  (Fields: Para 231 “The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010). The composite driving session score may be logged in with a timestamp and stored to memory (e.g., the memory 133 shown in FIG. 1B) and/or sent to the server 351 for remote storage”; Para 232 “the composite driving session based on other scores instead of or in addition to the scores described above”; Para 233 “Additional primary and secondary performance indicators may be used in the determination of the composite driving session score. For example, a gaze location score, a scanning frequency score, a gaze location score, a lane deviation score, a lane centering score, or a time to collision score may be added to the calculation of the composite driving session score.”; i.e. composite driving session score encompasses driver-penalty score as it indicate the performance of the operator base on acceleration score (harsh-event score), 1-3 point subtraction (event-penalty score), and scanning frequency score (metric score parameter)). 
Yet Fields do not explicitly teach determining a harsh-event score based on a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time.
However, in the same field of endeavor, NPL-1 teaches determining a harsh-event score based on [[a ratio of]] a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time (NPL-1: Page 17)

    PNG
    media_image1.png
    309
    802
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method carried out by a driver-scoring device of Fields with the feature of determining a harsh-event score based on a number of harsh events identified during the first 
Yet the combination of Fields and NPL-1 do not explicitly teach …a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time.
However, in the same field of endeavor, Pifko teaches …a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time (Pifko: Para 101 “For events, the population features 110 represent the average number of events for each event type normalized to a particular trip distance, such as 10 miles. This is determined by taking the event counts from each trip and scaling them by the ratio of 10 miles to the actual trip distance, resulting in the normalized event count. Then, the population event feature is the average of all of the normalized event counts”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the method carried out by a driver-scoring device of the combination Fields and NPL-1 with the feature of a ratio of a number of harsh events identified during the first period of time and a number of distance units driven during the first period of time disclosed by Pifko. One would be motivated to do so for the benefit of finding the “ratio describes how many unsafe driving events occurred during the trip” (Pifko: Para 105).

In regards to claim 2, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches the respective penalty factor associated with each of the identified harsh events is based on an amount that the g-force of the respective harsh event exceeds the threshold g-force amount (Fields: Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; i.e. acceleration force can be translated to g-force base on math conversion).

	In regards to claim 3, the combination of Fields, NPL-1, and Pifko teaches the method of claim 2, and NPL-1 further teaches wherein determining the respective event-penalty score for each of the identified harsh events comprises:
	Determining a respective ratio of the determined penalty factor associated with the identified harsh event to the number of distance units driven by the operator during the first period of time. (NPL-1: Page 17; i.e. the proportion between the distance driven and the number of events encompasses respective ratio)

    PNG
    media_image1.png
    309
    802
    media_image1.png
    Greyscale


In regards to claim 4, the combination of Fields, NPL-1, and Pifko teaches the method of claim 2, and Fields further teaches the respective penalty factor associated with each of the identified harsh events is a respective integer comprising a zero, a one, or a two, and is positively correlated to the amount that the g-force of the respective detected event exceeds the threshold g-force (Fields: Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; i.e. acceleration force can be translated to g-force base on math conversion).

In regards to claim 5, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches wherein the metric score parameter is based on a bottom percentile of driver-event ratios for the plurality of operators of the plurality of vehicles(Fields: Para 239 “As with the mirror checking score discussed above, using a dataset of driving performances by a large number of drivers (e.g., other drivers that have used the systems and methods described herein in the past), the driver-evaluation system 100 may calculate a distribution of scanning frequency performance. Using this distribution, the driver-evaluation system 100 may implement the method 1100 to calculate in which percentile the performance of the driver 321 belongs, and store that percentile as the scanning frequency score”), a driver-event ratio for a first operator of a first vehicle comprising a ratio of a number of events performed by the first operator of the first vehicle (Fields: Para 239 “The scanning frequency score may be calculated using one or more performance logs 135. A scanning frequency score can be determined by subtracting 1 point from a total score of 100 every time the driver 321 fails to shift his or her gaze from one important area for vehicle operation (e.g., the road, mirrors, etc.) to another important area for vehicle operation within a threshold period of time (e.g., 5 seconds) within a certain period of time”) having a g-force above the threshold g-force amount during a given period of time (Fields: Para 227 “1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; i.e. acceleration force can be translated to g-force base on math conversion; i.e. Fields disclose comparing driver-event ratio for a different task, however it would be reasonable to apply the same method regarding the event of g-force above the threshold).

In regards to claim 6, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches each of the respective identified harsh events comprises a respective maneuver of a selected maneuver type, the selective maneuver type comprises at least one of an acceleration maneuver, a braking maneuver, and a turning maneuver (Fields: Fig. 10), and the threshold g-force amount comprises a threshold g-force amount associated with the selected maneuver type (Fields: Para 227 “For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”; Para 228 “For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s2)”; Para 229 “For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s2).”).

	In regards to claim 7, the combination of Fields, NPL-1, and Pifko teaches the method of claim 6, and Fields further teaches the threshold g-force amount associated with the acceleration maneuver comprises a positive threshold acceleration g-force(Fields: Para 227 “For example, 1 point may be subtracted for a “hard” acceleration (e.g., acceleration above threshold A1 m/s2), 2 points may be subtracted for a “very hard” acceleration (e.g., acceleration above threshold A2 m/s2), and 3 points may be subtracted for a “severe” acceleration (e.g., acceleration above threshold A3 m/s2)”;, 
	the threshold g-force amount associated with the braking maneuver comprises a negative threshold acceleration g-force(Fields: Para 228 “For example, 1 point may be subtracted for a “hard” braking (e.g., braking above threshold B1 m/s2), 2 points may be subtracted for a “very hard” braking (e.g., braking above threshold B2 m/s2), and 3 points may be subtracted for a “severe” braking (e.g., braking above threshold B3 m/s2)”), and 
	the threshold g-force amount associated with the turning maneuver comprises a threshold turning g-force. (Fields: Para 229 “For example, 1 point may be subtracted for a “hard” turning (e.g., turning above threshold T1 m/s2), 2 points may be subtracted for a “very hard” turning (e.g., turning above threshold T2 m/s2), and 3 points may be subtracted for a “severe” turning (e.g., turning above threshold T3 m/s2).”; i.e. the values can be filled according to different setting and movement).

In regards to claim 10, the combination of Fields, NPL-1, and Pifko teaches the method of claim 1, and Fields further teaches the driver-penalty score comprises a multiplication result subtracted from one hundred (Fields: Para 231 “The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010). The composite based on other scores instead of or in addition to the scores described above”; Para 233 “Additional primary and secondary performance indicators may be used in the determination of the composite driving session score. For example, a gaze location score, a scanning frequency score, a gaze location score, a lane deviation score, a lane centering score, or a time to collision score may be added to the calculation of the composite driving session score.”; i.e. composite driving session score encompasses driver-penalty score as it indicate the performance of the operator base on acceleration score (harsh-event score), 1-3 point subtraction (event-penalty score), and scanning frequency score (metric score parameter)), the multiplication result comprising one hundred multiplied by the ratio of the harsh-event score (Fields: Para 227 “an acceleration score may be determined by subtracting points from a total score of 100 every time a driver applies too much acceleration during the driving session”) added to the sum of the respective event-penalty scores to the metric score parameter (Fields: Para 231The driving-monitor system 30 may sum the weighted scores to determine a composite driving session score (block 1010). The composite driving session score may be logged in with a timestamp and stored to memory (e.g., the memory 133 shown in FIG. 1B) and/or sent to the server 351 for remote storage. Alternatively, it will be understood that instead of a weighted sum adding up to a composite driving session score, the client application 669 may instead be a weighted sum that is subtracted from a maximum composite driving session score.)

As per claim 11, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium having limitations similar to those of claim 1  driver-scoring device comprising a processor and a non- transitory computer-readable storage medium (Fields: Fig. 1B; Para 35 “The driving-monitor system 30 is an electronic system or device including a processor 131 and a memory 133”) to complete the limitations listed. 

As per claim 12, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 2 and therefore is rejected on the same basis.

As per claim 13, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 3 and therefore is rejected on the same basis.

As per claim 14, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 4 and therefore is rejected on the same basis.

As per claim 15, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 5 and therefore is rejected on the same basis.

claim 16, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 6 and therefore is rejected on the same basis.

As per claim 17, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 7 and therefore is rejected on the same basis.

As per claim 20, it recites a driver-scoring device comprising a processor and a non- transitory computer-readable storage medium comprising instructions having limitations similar to those of claim 10 and therefore is rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENYUAN YANG whose telephone number is (571)272-5455.  The examiner can normally be reached on Monday - Thursday 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.Y./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668